NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 14-4226
                                       ___________

                           WILFREDO GONZALEZ-LORA,
                  a/ka Wilfredo Gonzalez Lora, a/k/a Wilfredo G. Lora

                                             v.

                               WARDEN FORT DIX FCI


                               Wilfredo Gonzalez-Lora,
                                                  Appellant
                       ____________________________________

                     On Appeal from the United States District Court
                              for the District of New Jersey
                         (D.C. Civil Action No. 1-13-cv-01961)
                       District Judge: Honorable Noel L. Hillman
                      ____________________________________

                    Submitted Pursuant to Third Circuit LAR 34.1(a)
                                  November 2, 2015

          Before: JORDAN, BARRY and VAN ANTWERPEN, Circuit Judges

                               (Filed: November 12, 2015)
                                       ___________

                                        OPINION*
                                       ___________

*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
PER CURIAM

          Pro se appellant Wilfredo Gonzalez-Lora appeals the District Court’s orders (1)

dismissing his petition under 28 U.S.C. § 2241 and (2) denying his motion under Rule

59(e) of the Federal Rules of Civil Procedure. For the reasons detailed below, we will

affirm.

          Gonzalez-Lora entered the United States from the Dominican Republic in 1984 as

a lawful permanent resident. In 1992, he began naturalization proceedings. While the

parties dispute certain details, it is undisputed that the former Immigration and

Naturalization Services ultimately dismissed Gonzalez-Lora’s naturalization application.

          In 1998, Gonzalez-Lora was convicted in the Eastern District of Virginia of

conspiracy to distribute and possess with intent to distribute heroin and cocaine in

violation of 21 U.S.C. §§ 841, 846, and sentenced to 292 months’ imprisonment. See

United States v. Lora, 26 F. App’x 149, 150 (4th Cir. 2001) (non-precedential). In 1999,

the INS charged Gonzalez-Lora with being removable because he had been convicted of

a controlled-substance violation, see 8 U.S.C. § 1227(a)(2)(B)(i), and an aggravated

felony, see § 1227(a)(2)(A)(iii). An Immigration Judge (IJ) found Gonzalez-Lora

removable as charged, the Board of Immigration Appeals (BIA) dismissed his appeal,

and we denied his petition for review. See Gonzalez-Lora v. Att’y Gen., 314 F. App’x

447 (3d Cir. 2008) (non-precedential). In support of his petition for review, Gonzalez-

Lora argued, among other things, that the “IJ improperly ordered his removal based on a
                                               2
drug conspiracy conviction that was still being appealed.” Id. at 449 n.2. The Court

concluded that it lacked jurisdiction to review that argument because Gonzalez-Lora had

not exhausted it before the BIA. See id.

       Gonzalez-Lora has since challenged the final order of removal and the dismissal of

his naturalization application on several fronts. At issue in this case is his § 2241

petition. In that petition, he argued that the removal order is void, has prohibited him

from exercising certain rights available to United States citizens, and should be set aside.

As relevant here, the District Court dismissed the petition for lack of jurisdiction.1

Gonzalez-Lora filed a Rule 59(e) motion, which the District Court denied, and Gonzalez-

Lora filed a timely notice of appeal to this Court. Gonzalez-Lora has also asked us to

stay his removal.

       We have jurisdiction under 28 U.S.C. § 1291. In considering Gonzalez-Lora’s

appeal of the dismissal of his § 2241 petition, we exercise plenary review over the

District Court’s legal conclusions and review its factual findings for clear error.

Kumarasamy v. Att’y Gen., 453 F.3d 169, 172 (3d Cir. 2006); see also Fed. R. App. P.

4(a)(4). We review the District Court’s denial of a Rule 59(e) motion for abuse of

discretion. Max’s Seafood Cafe ex rel. Lou-Ann, Inc. v. Quinteros, 176 F.3d 669, 673

(3d Cir. 1999).

1
  While the District Court addressed other arguments, Gonzalez-Lora has not discussed
these arguments in his brief on appeal, and has therefore waived review of those aspects
of the District Court’s judgment. See United States v. Pelullo, 399 F.3d 197, 222 (3d Cir.
2005); see also Timson v. Sampson, 518 F.3d 870, 874 (11th Cir. 2008) (per curiam).
                                              3
       The primary thrust of Gonzalez-Lora’s action is that the final order of removal in

his case is invalid and that the federal courts should vacate it. More specifically, he

argues that the removal order is “void” because it was premised on a conviction that, he

contends, was not final at the time that the IJ entered the order. However, “a petition for

review is ‘the sole and exclusive means for judicial review of an order of removal.’”

Kumarasamy, 453 F.3d at 172 (emphasis omitted) (quoting 8 U.S.C. § 1252(a)(5); see

also § 1252(b)(9). Because Gonzalez-Lora’s claims “directly challenge the lawfulness of

the removal order and are intertwined with the IJ’s decision,” the District Court did not

err in concluding that it lacked jurisdiction to review these claims in Gonzalez-Lora’s

§ 2241 petition. Verde-Rodriguez v. Att’y Gen., 734 F.3d 198, 207 (3d Cir. 2013).

       Gonzalez-Lora argues that Chehazeh v. Attorney General, 666 F.3d 118 (3d Cir.

2012), supports his attempt to proceed under § 2241. We disagree. In Chehazeh, we held

that a petitioner could challenge a decision by the BIA to sua sponte reopen proceedings,

notwithstanding § 1252(b)’s limitations, in cases where there was no existing order of

removal. See id. at 132. We emphasized, however, that “[o]ne may not . . . follow a

petition for review with a habeas petition.” Id. at 131. Gonzalez-Lora is subject to a final

order of removal and has filed unsuccessful petitions for review. Chehazeh is thus of no

help to him.

       Gonzalez-Lora also contends that he should be able to overcome this general bar

because the petition-for-review process was “inadequate and ineffective” due to the IJ’s

                                              4
alleged error in treating his conviction as final. This argument is seemingly premised on

the Suspension Clause. See generally Swain v. Pressley, 430 U.S. 372, 381-82 (1977)

(explaining that the Suspension Clause is violated only where the remedy of habeas

corpus is rendered inadequate or ineffective). However, while we have acknowledged

that the Suspension Clause “requires at least some judicial review of deportation cases,”

we have also held that “the REAL ID Act’s limitations on the petition right are

constitutional.” Verde-Rodriguez, 734 F.3d at 204. Indeed, Gonzalez-Lora did file a

petition for review in which he challenged the finality of his criminal conviction; the fact

that the argument failed due to lack of exhaustion does not demonstrate that his remedies

were inadequate or ineffective. See id.; cf. Cradle v. U.S. ex rel. Miner, 290 F.3d 536,

539 (3d Cir. 2002) (per curiam).

       In his Rule 59(e) motion, Gonzalez-Lora essentially reiterated his arguments that

he should be permitted to attack his removal order via § 2241. The District Court

therefore did not err in denying that motion. See Lazaridis v. Wehmer, 591 F.3d 666,

669 (3d Cir. 2010) (per curiam).

       Accordingly, we will affirm the District Court’s judgment. Gonzalez-Lora’s

motion for a stay of removal is denied. See generally In re Revel AC, Inc., -- F.3d ---,

2015 WL 5711358, at *11 (3d Cir. Sept. 30, 2015) (explaining that, to obtain a stay, a

party must make a strong showing that he will succeed on the merits); Qassim v. Bush,




                                             5
466 F.3d 1073, 1078 (D.C. Cir. 2006) (per curiam) (“Rule 23(a) does not apply because

the [petitioner’s] release is not a ‘transfer’ of custody’”).2




2
  Indeed, the relief that Gonzalez-Lora seeks in his stay motion — an order staying his
removal — underscores that he is indeed attacking his final order of removal. See
Martinez v. Napolitano, 704 F.3d 620, 622-23 (9th Cir. 2012).
                                               6